MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 178 
Docket:	   Cum-16-225	
Argued:	   November	10,	2016	      	
Decided:	  December	8,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                      FRIENDS	OF	THE	MOTHERHOUSE	et	al.	
                                       	
                                      v.	
                                       	
                           CITY	OF	PORTLAND	et	al.	
	
	
MEAD,	J.	

	     [¶1]		Friends	of	the	Motherhouse,	a	nonprofit	corporation,	and	Raymond	

Foote	 and	 Barbara	 Weed	 (collectively	 “Friends”)	 appeal	 from	 a	 summary	

judgment	 entered	 by	 the	 Superior	 Court	 (Cumberland	 County,	 Warren,	 J.)	 in	

favor	 of	 the	 defendant	 City	 of	 Portland	 and	 intervenors	 Sea	 Coast	 at	 Baxter	

Woods	 Associates,	 LLC,	 and	 Motherhouse	 Associates	 LP	 (intervenors	

collectively	 “Sea	 Coast”).	 	 The	 court	 entered	 judgment	 on	 Friends’	 complaint	

seeking	 a	 declaration	 that	 the	 Portland	 City	 Council’s	 rezoning	 of	 a	 parcel	

owned	by	Sea	Coast	was	invalid.		We	conclude	that	the	Council	acted	within	its	

broad	legislative	authority	and	affirm	the	judgment.	
2	

                           I.		FACTS	AND	PROCEDURE	

	     [¶2]		Although	the	facts,	drawn	from	the	summary	judgment	record,	are	

taken	in	the	light	most	favorable	to	Friends,	see	Sullivan	v.	St.	Joseph’s	Rehab.	&	

Residence,	2016 ME 107,	¶	2,	143 A.3d 1283,	in	this	case	Friends	admitted	the	

statement	of	material	facts	filed	by	Sea	Coast	in	its	entirety.	

	     [¶3]	 	 Sea	 Coast	 has	 a	 purchase	 and	 sale	 agreement	 to	 buy	 a	 17.5-acre	

parcel	located	on	Stevens	Avenue	in	Portland	(the	property)	that	is	the	site	of	a	

private	high	school;	St.	Catherine’s	Hall,	which	is	used	as	a	residence	by	retired	

Sisters	 of	 Mercy;	 and	 the	 vacant	 St.	 Joseph’s	 Convent,	 known	 as	 the	

“Motherhouse.”		Sea	Coast	intends	to	give	the	high	school	a	twenty-five-year	

lease,	retain	St.	Catherine’s	Hall’s	current	use,	develop	the	Motherhouse	into	a	

multifamily	 dwelling	 consisting	 of	 eighty-eight	 affordable	 and	 market-rate	

senior	housing	units,	and	develop	the	surrounding	grounds	into	a	retirement	

community	consisting	of	additional	dwelling	units	and	assisted	living	facilities.	

	     [¶4]		On	March	4,	2015,	Sea	Coast	requested	a	zoning	amendment	that,	

after	some	revision,	sought	to	have	a	13.5-acre	portion	of	the	property	that	did	

not	include	the	high	school	and	St.	Catherine’s	Hall	rezoned	from	R-5	residential	

to	 R-5A	 residential.	 	 As	 described	 in	 Portland’s	 comprehensive	 plan,	 “[t]he	
                                                                                                 3	

permitted	 residential	 uses	 in	 the	 R-5a1	 zone	 are	 very	 similar	 to	 those	 in	 the	

R-5	 zone,	 except	 that	 multiplexes	 are	 not	 allowed.	 	 The	 other	 significant	

difference	 is	 that	 PRUDs	 [planned	 residential	 unit	 developments]	 may	 be	

developed	at	a	higher	density.”	

	       [¶5]		On	May	12,	after	notice	and	a	public	hearing,	the	Planning	Board	

voted	 unanimously	 to	 recommend	 that	 the	 Council	 approve	 a	 zoning	 map	

amendment	 rezoning	 the	 Sea	 Coast	 property	 as	 proposed,	 and	 approve	

amendments	 to	 the	 text	 of	 the	 zoning	 ordinance	 having	 general	 applicability	

concerning	 the	 R-5A	 zone.	 	 The	 Planning	 Board’s	 report	 to	 the	 Council	

contained	 an	 explicit	 finding	 that	 the	 amendments	 were	 consistent	 with	

Portland’s	comprehensive	plan.	

	       [¶6]	 	 The	 Council	 held	 a	 public	 hearing	 and	 voted	 to	 adopt	 the	 text	

amendments,	 while	 tabling	 the	 proposed	 map	 amendment.	 	 Sea	 Coast	 then	

reduced	the	portion	of	the	property	to	be	rezoned	as	R-5A	to	7.51	acres,	in	the	

process	 reducing	 the	 number	 of	 potential	 housing	 units	 on	 the	 property	 by	

eighty-five.		The	Council	unanimously	approved	the	revised	map	amendment	

on	July	6,	rezoning	the	7.51-acre	portion	of	the	property	to	R-5A.	



    1		The	comprehensive	plan	designates	the	zone	as	“R-5a”;	the	zoning	ordinance,	Planning	Board,	

City	Council,	and	Superior	Court	designate	the	zone	as	“R-5A.”		We	will	use	“R-5A”	throughout	the	
remainder	of	this	opinion.	
4	

	      [¶7]	 	 Following	 the	 Council’s	 rezoning	 action,	 Sea	 Coast	 applied	 to	 the	

Planning	 Board	 for	 a	 four-lot	 subdivision	 of	 the	 entire	 property,	 as	 well	 as	 a	

subdivision	 in	 the	 Motherhouse	 consisting	 of	 sixty-six	 affordable	 and	

twenty-two	market-rate	senior	housing	units.		The	Planning	Board	approved	

the	application	on	August	11,	2015.		No	appeal	from	that	action	has	been	taken.	

	      [¶8]	 	 On	 October	 23,	 2015,	 Friends	 filed	 a	 two-count	 complaint	 for	

declaratory	judgment	in	the	Superior	Court	seeking	to	invalidate	the	Council’s	

rezoning	action.		The	complaint	asserted	that	the	comprehensive	plan	required	

that	R-5A	zones	be	created	only	by	contractual	or	conditional	rezoning,	and	that	

the	 map	 and	 textual	 amendments	 were	 “substantively	 inconsistent	 with	 the	

Comprehensive	 Plan’s	 goals	 and	 policies	 for	 the	 Deering	 Center/Stevens	

Avenue	neighborhood.”	

	      [¶9]		Sea	Coast	moved	for	summary	judgment	and	the	City	joined	in	the	

motion.		In	a	judgment	dated	April	19,	2016,	the	court	concluded	that	

      the	 zoning	 code	 and	 map	 amendments	 at	 issue	 are	 “in	 basic	
      harmony”	 with	 Portland’s	 Comprehensive	 Plan	 .	 .	 .	 and	 .	 .	 .	 the	
      rezoning	of	7.51	acres	of	the	St.	Joseph’s	convent	site	to	R-5A	did	
      not	 have	 to	 be	 accomplished	 by	 conditional	 or	 contract	 zoning.		
      Accordingly,	 Intervenors	 are	 entitled	 to	 summary	 judgment	
      granting	declaratory	relief	to	that	effect.	
      	
Friends	appealed.	
                                                                                           5	

                                    II.		DISCUSSION	

	     [¶10]	 	 We	 review	 the	 entry	 of	 a	 summary	 judgment	 de	 novo,	 and	 will	

“affirm	the	grant	of	summary	judgment	if	the	record	reflects	that	there	is	no	

genuine	 issue	 of	 material	 fact	 and	 the	 movant	 is	 entitled	 to	 a	 judgment	 as	 a	

matter	of	law.”		Remmel	v.	City	of	Portland,	2014 ME 114,	¶	11,	102 A.3d 1168 

(quotation	 marks	 omitted).	 	 In	 Remmel	 we	 set	 out	 the	 standards	 of	 review	

applicable	to	this	case,	in	which	we	are	again	called	upon	to	review	a	zoning	

decision	of	the	Portland	City	Council:	

      Our	review	of	the	City	Council’s	action	must	respect	that	zoning	is	
      a	 legislative	 act	 and	 must	 give	 deference	 to	 the	 legislative	 body.		
      Judicial	 review	 of	 a	 .	 .	 .	 rezoning	 decision	 is	 ultimately	 limited	 to	
      determining	 whether	 the	 City	 Council	 could	 rationally	 have	
      adopted	the	[new]	zone	in	light	of	the	evidence	presented	to	it,	the	
      various	 policies	 articulated	 in	 the	 comprehensive	 plan,	 and	 the	
      mandate	of	[the	applicable	statute].	
      	
      .	.	.	.	
      	
      By	 statute,	 zoning	 ordinances	 and	 subsequent	 rezoning	 actions	
      must	 be	 “pursuant	 to	 and	 consistent	 with	 a	 comprehensive	 plan	
      adopted	by	the	municipal	legislative	body.”	30-A	M.R.S.	§	4352(2)	
      [(2015)].	 	 When	 considering	 whether	 a	 rezoning	 action	 is	
      “consistent	 with”	 a	 city’s	 comprehensive	 plan,	 a	 court	 must	
      determine	whether	the	City	Council	could	have,	from	the	evidence	
      before	it,	found	that	the	rezoning	was	in	basic	harmony	with	the	
      comprehensive	plan.		The	challenger	bears	the	burden	of	proving	
      that	the	amendment	is	inconsistent	with	the	comprehensive	plan.		
      	
      A	zoning	or	rezoning	action	need	not	perfectly	fulfill	the	goals	of	a	
      comprehensive	plan;	it	may	be	in	basic	harmony	with	the	plan	so	
6	

       long	 as	 it	 strikes	 a	 reasonable	 balance	 among	 the	 municipality's	
       various	 zoning	 goals	 or	 overlaps	 considerably	 with	 the	 plan.	 	 In	
       addition,	 a	 comprehensive	 plan	 is	 considered	 as	 a	 whole;	 a	
       municipality	may	conclude	that	a	rezoning	action	is	consistent	with	
       a	comprehensive	plan	when	it	is	in	harmony	with	some	provisions	
       of	 the	 plan,	 even	 if	 the	 action	 appears	 inconsistent	 with	 other	
       provisions	of	the	plan.	
       	
Id.	 ¶¶	 1,	 12-14	 (alterations,	 citations	 and	 quotation	 marks	 omitted);	 see	 also	

Golder	v.	City	of	Saco,	2012 ME 76,	¶	11,	45 A.3d 697.		We	review	the	Council’s	

factual	 determinations	 for	 clear	 error.	 	 Remmel,	 2014 ME 114,	 ¶	 21	 n.5,	

102 A.3d 1168.	

	     [¶11]	 	 The	 evidence	 before	 the	 Council	 included	 the	 Planning	 Board’s	

report.		In	that	report,	the	Planning	Board	found	that	the	Sea	Coast	project	was	

consistent	with	the	purpose	of	the	R-5A	zone	as	set	out	in	the	comprehensive	

plan,	which	is	

      [t]o	 provide	 for	 moderate-density	 residential	 development	 in	
      off-peninsula	sections	that	can	provide	a	unique	residential	living	
      experience	 with	 a	 high	 degree	 of	 natural	 site	 amenities;	 and	 to	
      provide	areas	of	the	city	in	the	general	proximity	of	the	peninsula	
      that	 have	 the	 ability	 for	 adequate	 municipal	 services,	 including	
      traffic	 corridors	 with	 adequate	 traffic	 capacity,	 that	 can	
      appropriately	 accommodate	 a	 more	 intensive	 use	 of	 land	 than	
      other	 lower-density	 zoned	 land	 and	 be	 compatible	 with	
      surrounding	 neighborhoods;	 and	 to	 increase	 affordable	 housing	
      opportunities	 in	 off-peninsula	 locations	 by	 providing	 a	 moderate	
      density	zone.	
      	
                                                                                       7	

The	Planning	Board	additionally	identified	“[g]oals	and	policies”	stated	in	the	

comprehensive	 plan	 that	 it	 found	 to	 be	 relevant	 to	 the	 Sea	 Coast	 proposal,	

including	several	focusing	on	the	need	for	an	adequate	housing	supply	for	the	

City’s	 residents	 in	 general,	 and	 for	 senior	 citizens	 at	 all	 income	 levels	 in	

particular.	

    	   [¶12]	 	 Given	 the	 portions	 of	 the	 comprehensive	 plan	 identified	 by	 the	

Planning	Board	and	considered	by	the	Council,	and	applying	Remmel	and	the	

deference	 to	 the	 Council’s	 decision	 that	 it	 requires,	 2014 ME 114,	 ¶	 12,	

102 A.3d 1168,	 Friends	 did	 not	 meet	 its	 burden	 to	 prove	 that	 the	 Council’s	

action	rezoning	part	of	the	Motherhouse	property	to	allow	the	development	of	

senior	housing—while	retaining	the	high	school	and	St.	Catherine’s	Hall	in	their	

original	 zone—was	 not	 “in	 basic	 harmony	 with	 the	 comprehensive	 plan.”		

Id.	¶	13	(quotation	marks	omitted).	

	       [¶13]		Friends’	argument	that	the	amendments	are	inconsistent	with	the	

comprehensive	plan	because	the	Council	did	not	employ	conditional	or	contract	

zoning	is	not	persuasive.		The	comprehensive	plan	does	not	specify	a	particular	

method	for	rezoning	a	property	as	R-5A,	and	says	nothing	about	conditional	or	

contract	zoning	at	all	in	the	section	defining	the	R-5A	zone.		It	says	only	that	
8	

“[t]he	R-5a	is	applied	though	rezoning	when	a	site	and	development	proposal	

meets	the	intent	of	this	zoning	classification.”	

	      [¶14]	 	 The	 zoning	 ordinance—not	 the	 comprehensive	 plan—formerly	

required	 conditional	 or	 contract	 zoning	 in	 order	 to	 create	 an	 R-5A	 zone	

containing	 a	 planned	 residential	 unit	 development,	 but	 the	 Council	 chose	 to	

follow	the	recommendation	of	the	Planning	Board	and	changed	the	ordinance	

to	 eliminate	 that	 requirement.	 	 As	 the	 Planning	 Board	 noted,	 the	

comprehensive	 plan	 explicitly	 allows	 such	 a	 change	 in	 providing	 that	

“[p]otential	text	amendments	will	be	considered	to	update	the	residential	zones	

in	 conformance	 with	 the	 recommendations	 of	 [the	 comprehensive	 plan].”		

“[B]asic	harmony	with	the	comprehensive	plan,”	not	harmony	with	the	former	

zoning	ordinance,	is	the	test	that	we	apply	when	reviewing	the	Council’s	zoning	

decision.		Remmel,	2014 ME 114,	¶¶	13-14,	102 A.3d 1168 (quotation	marks	

omitted).	 	 Because	 that	 test	 is	 satisfied	 in	 this	 case,	 the	 court	 did	 not	 err	 in	

finding	that	Sea	Coast	was	entitled	to	judgment	as	a	matter	of	law.	

	      [¶15]	 	 Having	 concluded	 that	 summary	 judgment	 was	 appropriately	

granted,	we	do	not	reach	the	alternative	argument	advanced	by	Sea	Coast	and	

the	 City	 that	 even	 if	 the	 Council’s	 rezoning	 action	 conflicted	 with	 the	
                                                                                   9	

comprehensive	plan,	the	Planning	Board’s	approval	of	Sea	Coast’s	subdivision	

application	remains	valid	because	Friends	did	not	appeal	from	that	action.	

	       The	entry	is:	

                           Judgment	affirmed.	
	
	     	     	      	      	      	
	
On	the	briefs:	
	
      David	 A.	 Lourie,	 Esq.,	 Cape	 Elizabeth,	 for	 appellants	 Friends	 of	 the	
      Motherhouse,	Raymond	Foote,	and	Barbara	Weed	
      	
      Danielle	P.	West-Chuhta,	Esq.,	City	of	Portland,	Portland,	for	appellee	City	
      of	Portland	
      	
      Natalie	L.	Burns,	Esq.,	and	Mark	A.	Bower,	Esq.,	Jensen	Baird	Gardner	&	
      Henry,	Portland,	for	appellees	Motherhouse	Associates	LP	and	Sea	Coast	
      at	Baxter	Woods	Associates	
	
	
At	oral	argument:	
	
      David	 A.	 Lourie,	 Esq.,	 for	 appellants	 Friends	 of	 the	 Motherhouse,	
      Raymond	Foote,	and	Barbara	Weed	
      	
      Danielle	P.	West-Chuhta,	Esq.,	for	appellee	City	of	Portland	
      	
      Natalie	L.	Burns,	Esq.,	for	appellees	Motherhouse	Associates	LP	and	Sea	
      Coast	at	Baxter	Woods	Associates	
	
	
	
Cumberland	County	Superior	Court	docket	number	CV-2015-480	
FOR	CLERK	REFERENCE	ONLY